DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the second tab is inserted into the second tab” is not understood.
Claims 2-13 are rejected based upon their dependencies, respectively.
Allowable Subject Matter
Claims 14-25 are allowed.
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 14, the reference to Moss (2008/0067301) discloses a beam  and a sidewall (Figs. 1 and 2), but no panel and no slots and tabs. The reference to Barnhardt (3,999,662) discloses a beam (32¸ Fig. 2), a sidewall (27, Fig. 2j, a panel (25, Fig. 2), but no slots and tabs that interact as recited. The reference to Jorgenson et al. (2,385,002) discloses a beam (A, Fig. 1), and a panel (B, Fig. 1), and a sidewall (the curved ends of panel B, Fig. 1), but no lots and tabs that interact as recited. The reference to Thomas (3,508,734) discloses a beam (18, Fig. 2), a panel (10, Fig. 2), and a sidewall (12, Fig. 2), but no lots and tabs that interact as recited.
None of the prior art of record, either alone or in an obviously combinable way, discloses or suggests a beam, a sidewall, and a panel, together with the recited slots and tabs, in the relationships recited, in combination with the remaining limitations of the claims.
Claims 2-13 and 15-25 are, or would be, allowable based upon their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631